JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00908-CV

         WILLIAM MARSH RICE UNIVERSITY, RICE UNIVERSITY POLICE
             DEPARTMENT, AND OFFICER HENRY CASH, Appellants

                                             V.

                        MICHAEL CLAYTON THOMAS, Appellee

    Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2013-06667).

         This case is an appeal from the final judgment signed by the trial court on October
22, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment in the following respect: the appellants, William Marsh Rice University Police
Department, and Officer Henry Cash, were entitled to summary judgment. Accordingly,
the Court reverses the trial court’s judgment and renders judgment that the appellee,
Michael Clayton Thomas, take nothing by his claims.

         The Court orders that the appellee, Michael Clayton Thomas, pay all appellate
costs.

         The Court orders that this decision be certified below for observance.
Judgment rendered June 4, 2015.

Panel consists of Chief Justice Radack and Justices Brown and Lloyd. Opinion delivered
by Justice Brown.